Order, Supreme Court, New York County (Louis B. York, J.), entered March 26, 2008, which, to the extent appealed from, granted plaintiff partial summary judgment on his Labor Law § 241 (6) claim, unanimously affirmed, without costs.
Plaintiffs Labor Law § 241 (6) claim is predicated on a violation of Industrial Code (12 NYCRR) § 23-1.7 (b) (1), which regulates the safeguarding of hazardous openings. Defendant-appellant argues that the court erred in granting partial summary judgment as to liability on plaintiffs section 241 (6) claim because there are triable issues of fact concerning proximate cause and comparative negligence. Plaintiff having demonstrated his entitlement to summary judgment, appellant failed to satisfy its burden to present evidence sufficient to raise a triable issue of fact as to any of its alleged defenses (see Catarino v State of New York, 55 AD3d 467 [2008]). Concur—Gonzalez, J.P., Sweeny, Renwick and Freedman, JJ. [See 2008 NY Slip Op 30853(U).]